The defendant contends that his counsel was ineffective for failing to inform him of the deportation consequences of his plea of guilty (see Padilla v Kentucky, 559 US —, 130 S Ct 1473 [2010]). Since the record does not conclusively demonstrate that the defendant’s counsel failed to inform the defendant of the *609deportation consequences of his plea, the defendant’s claim cannot be resolved without reference to matter outside the record, and the claim, thus, cannot be reviewed on direct appeal (see People v Freeman, 93 AD3d 805, 806 [2012]; People v Romero, 82 AD3d 1013 [2011]; People v Griffith, 78 AD3d 1194, 1196 [2010]). Rivera, J.P., Eng, Lott and Cohen, JJ., concur.